The Rogers Shavano Ranch,
                                                                   Ltd., Rogers 1604
                                                                   Commercial, Ltd.,



                        Fourth Court of Appeals
                              San Antonio, Texas
                                   February 13, 2014

                                 No. 04-13-00623-CV

                           THE CITY OF SAN ANTONIO,
                                    Appellant

                                           v.

THE ROGERS SHAVANO RANCH, LTD., Rogers 1604 Commercial, Ltd., Bitterblue, Inc.,
                 and Denton Development Corporation,
                             Appellees

               From the 131st Judicial District Court, Bexar County, Texas
                            Trial Court No. 2006-CI-14306
                    Honorable Cathleen M. Stryker, Judge Presiding


                                    ORDER
     Thee Appellant’s Request for Leave to File Post Submission Letter is GRANTED.

                                                       PER CURIAM


ATTESTED TO:_________________________
                Keith E. Hottle
                Clerk of Court